Citation Nr: 1538818	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  04-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for bladder cancer, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a left kidney disability, claimed as renal cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Amrit K. Sidhu, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1954 to December 1957.  The matter of service connection for prostate cancer comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for prostate cancer; it is currently before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  

[The matter of service connection for right arm actinic keratosis was not appealed to the Court, and a February 2012 rating decision granted service connection for right ear melanoma.  Therefore, neither matter is before the Board.]

This case was previously before the Board in November 2006, when it was remanded (by an Acting Veterans Law Judge (VLJ)) for additional development, and in August 2007 (by a VLJ who is no longer with the Board), when it was denied.  The Veteran appealed the adverse August 2007 Board decision to the Court, resulting in a September 2009 Memorandum Decision vacating the August 2007 Board decision and remanding the matter for readjudication consistent with the instructions outlined in the Memorandum Decision.  The VLJ who is no longer with the Board again remanded the matter for additional development in March 2010.  The case has been reassigned to the undersigned.  

In June 2007, a videoconference Board hearing was held before the VLJ who is no longer with the Board; a transcript of that hearing is in the record.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  By letter dated in June 2015, his attorney waived his right to such hearing.

The matter of service connection for bladder cancer is before the Board on appeal from a January 2012 rating decision of the Jackson, Mississippi, RO, and the matter of service connection for a kidney disability is before the Board on appeal from an October 2012 rating decision of the Portland, Oregon, RO; neither issue has previously been before the Board.  In his October 2014 substantive appeal, the Veteran requested a Travel Board hearing on the matters of service connection for bladder cancer and a kidney disability.  In an April 2015 written correspondence, his attorney withdrew such request.  The Veteran's claims file is now in the jurisdiction of the Portland, Oregon, RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for prostate and bladder cancer are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran is not shown to have a kidney disability incurred in, or otherwise causally related to, his active duty service.


CONCLUSION OF LAW

Service connection for a kidney disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2006, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Absent any competent (medical) evidence suggesting that the Veteran has a current diagnosis of a left kidney disability, an examination to secure a medical opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  However, even if a renal cyst is considered a kidney disability, there is no indication (or assertion) in the record that it was manifested during (or in the first year following) his active service, nor is there any competent (medical) evidence suggesting a link between such disability and any incident during service, to include exposure to ionizing radiation.  Consequently, neither a dose estimate nor a VA medical opinion to address the possibility of such etiology is necessary.  McLendon, supra; see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require an examination).  

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.




Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service, to include as due to exposure to ionizing radiation.  38 C.F.R. § 3.303(d); Combee  v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including calculi of the kidneys, nephritis, and malignant tumors) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for calculi of the kidneys, nephritis, and malignant tumors).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a disability that is claimed to be due to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that may be service-connected on a presumptive basis as specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, a "radiogenic disease" may be service-connected pursuant to 38 C.F.R. § 3.311.  Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is otherwise established that a disease diagnosed after discharge was incurred during active service.  See Combee, supra.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran seeks service connection for a left kidney disability (claimed as kidney cancer) he asserts is secondary to ionizing radiation exposure during active service.  The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that he actually has (or during the pendency of the claim has had) the disability for which service connection is sought.  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

In March 2005, the Veteran reported several episodes of hematuria.  On computed tomography (CT) scan of the abdomen in April 2005, a left-sided bladder mass, suspicious for malignancy, and a left-sided kidney mass, moderately suspicious for malignancy, were noted.  On April 2005 admission for treatment of the bladder tumor, the physician stated that the left kidney mass did not look like a typical malignancy; further study was recommended.  On May 2005 magnetic resonance imaging (MRI), the impression was of a probable adenoma; monitoring was recommended.  Subsequent evaluations noted that the mass was stable; surveillance continued.  On September 2010 CT scan, the mass was determined by the imaging interpreter to be a simple left renal cyst.  The Veteran's treating physician continued to refer to the mass as a "tumor," (based on prior imaging that suggested it was more complex than a cyst) but nonetheless proposed terminating surveillance.  Subsequent treatment records from the same private treating physician noted that the mass, first identified in May 2005, was stable; referred to it as a cyst (i.e., not a tumor); and noted that it was longer under surveillance.

While the left kidney mass was initially suspected to be a tumor, possibly malignant, after further surveillance over a number of years, the Veteran's treating physician concluded that it was a simple left kidney cyst.  The mass was incidentally discovered after imaging conducted to determine the cause of hematuria, but the record shows that the hematuria was caused by a bladder tumor, which was treated on several occasions.  (See, e.g., April 2005 private treatment record (noting evidence of bladder tumor associated with gross hematuria) and 2012 private treatment record (summarizing history of treatment for hematuria)).  The record, to include the (objective) medical evidence and the Veteran's lay statements, is silent for any suggestion that the left kidney cyst is progressive or otherwise productive of disabling symptomatology.   

In short, there is simply no evidence in the record that the left kidney cyst is anything more than an asymptomatic condition, discovered-in passing-on imaging conducted to resolve symptoms determined to be associated with another disability (bladder cancer).  The cyst was thoroughly monitored and investigated over the course of 6 years, and determined to be benign and without resulting disability.  Under 38 U.S.C.A. §§ 1110, 1131, present disability is a threshold requirement that must be met for service connection to be warranted; without present disability, service connection must be denied.  [If the nature of the Veteran's left kidney cyst should change, evidence that he has developed a left kidney disability could be a basis for reopening his claim, which would then require development regarding the further requirements for establishing service connection.]  

However, even if a stable, asymptomatic kidney cyst were to be considered a disability, the lack of nexus to service requires (on an independent basis) that the claim be denied.  

It is neither alleged nor shown in the record that a left kidney disability manifested in service or within the first year following separation from service.  Rather, the Veteran has contended that he has developed a left kidney disability (that he believes to be cancer) as a result of his exposure to ionizing radiation while on active service.

As noted above, service connection for a disability that is claimed to be attributable to exposure to ionizing radiation can be established by three different methods.  Regarding the first, the record does not show, and the Veteran does not contend, that he participated in a radiation-risk activity, as defined in § 3.309(d)(3).  The record shows that he was present on Eniwetok Atoll in late September 1957; however, the presumptive periods for that location run from June 21, 1951, through July 1, 1952; August 7, 1956, through August 7, 1957; and November 1, 1958, through April 30, 1959.  (See, e.g., October 1957 temporary additional duty memorandum and Veteran's May 2005 statement (acknowledging that he was not present during the presumptive periods)).  Thus, presumptive service connection is not warranted for any disability based on participating in a radiation-risk activity as defined in 38 C.F.R. § 3.309(d)(3).  Regarding the second, "kidney cyst" is not deemed a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  (The Board acknowledges that the record contains suggestions that the Veteran has kidney cancer, which is a radiogenic disease.  (See, e.g., April 2005 CT scan).  However, as noted above, after 6 years of surveillance, the left kidney mass, initially suspected to be a tumor, was determined to be a cyst (i.e., he does not now, nor has he had during the pendency of this claim, kidney cancer).  (See, e.g., April 2012 private treatment record)).

Furthermore, in the present case, the Veteran has neither submitted, nor cited, any competent scientific or medical evidence that kidney cyst is a radiogenic disease.  Consequently, there is no evidence in the record that kidney cyst is a radiogenic disease, and service connection on such basis is not warranted.  

Finally, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge was incurred during active service, to include as the result of exposure to ionizing radiation.  See Combee, supra.  As discussed above, while exposure to ionizing radiation is conceded (although not as the result of participation in a defined "radiation-risk" activity), there is no competent scientific or medical evidence of record suggesting a causal link between any exposure to ionizing radiation in service and the Veteran's development of a left kidney cyst.  (There is no evidence that the Veteran (a lay person) has the necessary training and experience to competently provide a nexus opinion in the matter, and the Board finds that the etiology of a kidney cyst is not a matter capable of lay observation.)

Additionally, there is no suggestion in the record that the Veteran's kidney cyst is otherwise due to his active service (on a theory other than as due to ionizing radiation.)  There is no evidence that a kidney cyst was manifested in service, kidney cyst is not a chronic disease (such as nephritis or calculi of the kidney) entitled to presumptive service connection if manifested to a compensable degree within the first year following separation from service, and there is no competent medical evidence of a causal link between the Veteran's left kidney cyst (first observed 45 years after his separation from service) and his active service.  Consequently, service connection for a left kidney disability on a direct basis, to include as due to ionizing radiation, is not warranted.  

In sum, the Veteran has not satisfied the threshold legal requirement for substantiating a claim for service connection (shown a diagnosis of a disability for which service connection is sought).  While he has demonstrated that he has a (benign, non-disabling) medical condition (left kidney cyst), he has not presented a valid claim of service connection for a kidney disability.  See Brammer, supra.  Furthermore, even if the Veteran's diagnosed left kidney cyst were considered a disability, he did not participate in a defined "radiation-risk" activity, kidney cyst is not a radiogenic disease, and there is no evidence that his kidney cyst is otherwise related to service, to include as due to conceded exposure to ionizing radiation.  Consequently, the preponderance of the evidence is against this claim.  In such a situation, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.


ORDER

Service connection for left kidney disability is denied.


REMAND

In accordance with the development ordered in the Court's September 2009 Memorandum Decision (with respect to the claim of service connection for prostate cancer), a new dose estimate was obtained from the Defense Threat Reduction Agency (DTRA), based on the Veteran's assertions regarding the specifics of his radiation exposure, and the case was forwarded to Compensation and Pension Services for a medical opinion from the Under Secretary for Health.  (The new dose estimate was also used to procure an opinion from the Under Secretary for Health regarding the Veteran's claim of service connection for bladder cancer.)

While the record does not suggest that additional development is necessary with respect to the dose estimate proved by DTRA (the Veteran's concerns, expressed in a January 2011 statement, that DTRA would base its estimate on an "average" exposure, were addressed in the February 2011 dose estimate, which was based on "worse-case parameters and assumptions"), the Veteran asserts that the Under Secretary for Health was not apprised of certain specifics regarding his medical history that he contends are relevant to the analysis.  Specifically, the Under Secretary for Health was informed of a family history of cancer, but was not informed that there is no family history of bladder or prostate cancer or that he has a twin brother who has not had any cancers diagnosed.  

In its September 2009 Memorandum Decision, the Court indicated, essentially, that the Veteran's contentions must be fully considered when determining the likelihood that the Veteran's prostate cancer was the result of radiation exposure.  The Board notes that instructions in the Court's Memorandum Decisions (as opposed to Orders granting Joint Motions for Remand) are the "law of the case," and compliance is required.  As the information provided to the Under Secretary for Health did not fully address the Veteran's contentions regarding the likelihood that his prostate cancer was the result of radiation exposure (because there was no familial history of the disability), remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The opinion from the Under Secretary for Health regarding the Veteran's bladder cancer was based on the same information submitted in connection with his claim for service connection for prostate cancer.  As the resulting opinion regarding prostate cancer is inadequate because it failed to consider specific information regarding the familial history of cancer, the opinion is likewise inadequate with respect to bladder cancer.  Consequently, that matter must also be remanded for a new opinion from the Under Secretary for Health.

In addition, in May 2006 the Veteran was afforded a VA examination with respect to his bladder cancer.  At that time, no opinion was offered as to whether his bladder cancer (or prostate cancer, which was also discussed) is related to exposure to ionizing radiation in service (although the Veteran's was noted to have a familial history of cancer).  Therefore, on remand, a new VA medical advisory opinion regarding the etiology of the Veteran's bladder and prostate cancers is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the matters of service connection for prostate and bladder cancer to VA's Compensation and Pension Service, so that a medical opinion may be obtained from the Under Secretary for Health on the association, if any, between the Veteran's conceded radiation exposure in service and his current prostate and bladder cancer.  The Under Secretary for Health should be made aware of the Veteran's contentions regarding his family history of cancer.  (See October 2014 correspondence, including family cancer history.)

2.  When the above development is completed, the AOJ should forward the Veteran's claims file to an oncologist for review and advisory medical opinion.  Based on review of the record, the examiner should provide opinions that respond to the following:

(a) Is the Veteran's prostate or bladder cancer as least as likely as not (50% or better probability) related to exposure to ionizing radiation in service?

(b) If the response to (a) as to either cancer is negative, is it as least as likely as not (50% or better probability) that such cancer is otherwise related to his active service?  If not, please identify the etiological factor considered more likely.

The examiner must fully explain the rationale for all opinions, citing to supporting factual data as appropriate. 

3.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


